Case 2:15-cv-06076-MCA-MAH Document 385-3 Filed 07/12/19 Page 1 of 9 PageID: 6631




                               EXHIBIT 3
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page12ofof89PageID:
                                                                        PageID:249
                                                                                6632
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page23ofof89PageID:
                                                                        PageID:250
                                                                                6633
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page34ofof89PageID:
                                                                        PageID:251
                                                                                6634
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page45ofof89PageID:
                                                                        PageID:252
                                                                                6635
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page56ofof89PageID:
                                                                        PageID:253
                                                                                6636
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page67ofof89PageID:
                                                                        PageID:254
                                                                                6637
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page78ofof89PageID:
                                                                        PageID:255
                                                                                6638
Case 2:15-cv-06076-MCA-MAH
  Case 2:19-cv-00505-MCA-LDWDocument 385-3
                              Document     Filed05/06/19
                                       28 Filed  07/12/19 Page
                                                           Page89ofof89PageID:
                                                                        PageID:256
                                                                                6639
